Title: To George Washington from Tobias Lear, 14 October 1790
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 14th 1790

Agreeably to my intention expressed in the letter which I had the honor to write to you on the 10th Inst. I left New York on Tuesday and reached this City yesterday.
Neither of the vessels with the furniture and Servants have arrived; but I am in hourly expectation of seeing the one which sailed on Saturday. That which sailed on monday will not probably be in till the last of the week. The weather has been rough since the sailing of the vessels, particularly since that which left New York on Saturday. I hope the excellent order in which the furniture was put on board, and the great care taken in stowing it will prevent any injury.
The indisposition of Mrs Morris, who has been very sick for

some days past, has retarded the removal of the family. They have, however, got the heaviest furniture out of the house, and several rooms are quite empty. Mr Morris told me that every thing should be out before the vessels arrived. But I have impressed it upon him, in the strongest terms I am able, and as your particular and pointed orders to me, that he should suffer no inconvenience by hastening his removal; and more especially at this time when a removal of Mrs Morris might be attended with serious consequences. We have, at length accommodated the matter in this way. If the vessels shoud arrive before it is perfectly convenient and safe for Mrs Morris to remove, the furniture is to be deposited in a Store of Mr Morris’ on the warf, where it can be put from the vessel without any risque of carriage, and be in perfect safety till it can be brought to the house. This plan will, I think, be attended with another advantage; it will prevent that hasty removal of the things from the vessel to the house which might be very injurious to some of the delicate furniture; and such things only can be taken up immediately as are necessary for the accommodation of the Servants, who will, for the present, be lodged in some of the outhouses or Kitchen Chamber, so as not to have any connexion with the house till it is empty. Mrs Lear and myself lodge at a Mrs Stanley’s in Market Street nearly opposite to Mr Morris’; But we shall go into the house as soon as Mr Morris is out. The time of our departure from New York was two days after the period (the tenth) mentioned in Mr Morris’ last letter to me as the time when the house would be ready for our reception.
The painting of such rooms as were intended to be painted in Mr Morris’ house (except those which are to have the addition of a Bow-Window) is finished. But nothing is yet done in the Mason or Carpenters lines except laying the foundation of the Bow-Window. The things, however, which they are to do, Mr Morris informs me can be performed in the course of two or three weeks. They have been hitherto employed in making the necessary additions and alterations to the house in which Mr Morris is to live. When these are completed they will engage in your’s.
Colo. Biddle has procured one cargo of wood which is now putting into the yard, and I shall make such additions as may be necessary for the winter.

I enclose such New York Papers as came to my hands before my departure, and have directed the printers to forward them to Mount Vernon ’till the 20th of November, and afterwards to this place.
Mrs Lear joins me in best respects to Mrs Washington and yourself—love to the Children & best wishes to the family. With the highest respect and most sincere Attachment, I have the honor to be, Sir, Your Obliged and, Very humble Servt

Tobias Lear.

